In an action (1) to declare an amendment to the Building Zone Ordinance of the defendant Town of Huntington unconstitutional insofar as it changed the zoning of the plaintiffs property from business to residence and (2) for injunctive relief, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered March 24, 1976, which, after a nonjury trial, inter alia, declared the ordinance to be constitutional insofar as it applies to plaintiffs property. Judgment, affirmed, without costs or disbursements, upon the opinion of Mr. Justice Thom at Special Term. Cohalan, J. P., Damiani, Hawkins and Mollen, JJ., concur.